Granger, J.
Plaintiff’s intestate was killed on the defendant’s depot grounds at Crestón, Iowa, in August, 1891, by one of defendant’s engines. The ground upon which the court directed a verdict for the defendant was the contributory negligence of the deceased. The line of defendant’s tracks past its depot in Crestón is east and west. The depot is on the north side, and south of it are fifteen tracks, all running east and west. *566Union street is immediately south of these tracks. In the neighborhood of the depot are four streets running north and south, as follows: Elm, Maple, Pine, and Walnut; and they are located in the order named, Elm street being at the east. At Elm street there is a public crossing for teams and foot passengers, and the tracks at that point are only four or five in number. The north end of defendant’s passenger platform is on this street. The other end of the platform is on Pine street, as the street appears on the north side of the tracks. Neither Maple, Pine, nor Walnut street crosses the defendant’s line of tracks, — that is, they are not open for travel across them, — nor does it appear that they are in fact so. established; but each of said streets is on both sides of the tracks^ From Maple street south of the tracks to the same street north one must cross the fifteen, lines of tracks and the depot platform, thirty feet in width. At the end of Maple street south of the tracks, and just at the edge of the depot grounds, on Union street, is a post eight feet high, with a board at the top, with the words: “Dangerous. This is no thoroughfare. People crossing here will be trespassers.” On the north side of the tracks, at the end of Maple street, is a similar sign. On the day of the accident the deceased, with four others, started from a house on Walnut street south of the tracks, and went north to Union street, and then west on Union street. The deceased was a Mrs, Ludwick. A sister of hers was to take a train for St. Joseph, Mo., and the party were going to the train. What is known as the “'fast-mail train” from the east had just arrived, and the engine was to be changed there. The train for St. Joseph was to leave after the fast mail had gone west. The engine coming in with the train was disconnected, and ran. west, and switched on to another track, and then ran back east. As the party were at or near *567Maple street, the deceased said to her sister, who was walking with a Mr. Langsdale, one of the party, “I believe that is yonr train.” Mr. Langsdale said: “No, that is not your train. It is not time for yonr train for half an hour. There is plenty of time. Let us go around by the walk.” The sister and Langsdale went on to Elm street, and across to the depot on the walk, while the other three ladies turned in on Maple street; and in crossing the tracks Mrs. Ludwick and another lady were killed by the engine that had been detached from the train, and was backing east on one of the tracks they were crossing. Notwithstanding this situation as to “danger boards” being placed on Maple street, people had been in the habit of crossing to and from the depot for years, both in the day time and night time. It seems to have been a very common practice. These boards had been there for years, and the warning given thereby much disregarded, and because of this travel there seemed to be a path across the tracks from Maple street. There is evidence tending to show negligence on the part of the engineer in backing his engine, in not looking, and in running too fast. Plaintiff attempts to excuse the conduct of his intestate in crossing the track as she did because of the habit of people to cross there, and that, aside from these danger boards, the company had taken no pains to prevent such travel, such as protests-or otherwise. So far as a warning to the public was concerned, the company did its duty when it erected the danger boards. It hardly seems possible that a person could cross there in the face of the warning, except with a purpose to take unnecessary chances. The safe way in this case was but a lrf-tle further, and there was plenty of time. There was really no excuse for making the venture. At the crossing on Elm street there was a flagman, *568and the necessary precautions taken for safety in crossing the tracks. The law does not require that, after this public warning, the company must repeat it’ by protests or otherwise. It does not appear that the company in any way invited travel across the tracks. It had done enough to put people on guard for their safety. People going across the tracks were trespassers, and the company owed them no duty to watch for their presence. This has been repeatedly held by this and other courts, and is a salutary rule of law. It appears very conclusively that the deceased, with the others, rushed upon the tracks without thought or concern for their safety. That there was negligence does not seeisa to admit of doubt. The case, by the division of the party, whereby some pursued the course designed for such travel and the others a way forbidden, in a way demonstrates the line between negligence and diligence. It is seldom that we see so clear a case of contributory negligence as this. . No case to which we are cited) or know of is against the conclusion of the district court,'and its judgment is affirmed.